[Cite as Cool v. Turner, 135 Ohio St.3d 185, 2013-Ohio-85.]




               COOL, APPELLANT, v. TURNER, WARDEN, APPELLEE.
           [Cite as Cool v. Turner, 135 Ohio St.3d 185, 2013-Ohio-85.]
Habeas corpus—Adequate remedy in ordinary course of law available—Res
        judicata—Writ denied.
    (No. 2012-1344—Submitted January 9, 2013—Decided January 17, 2013.)
       APPEAL from the Court of Appeals for Marion County, No. 9-12-28.
                                 __________________
        Per Curiam.
        {¶ 1} We affirm the judgment dismissing the petition of appellant,
Michael E. Cool, for a writ of habeas corpus. He had an adequate remedy by
appeal to raise his claim that the trial court erred in denying his motion for jail-
time credit. See State ex rel. Rudolph v. Horton, 119 Ohio St.3d 350, 2008-Ohio-
4476, 894 N.E.2d 49, ¶ 3. And the fact that Cool has already unsuccessfully
invoked alternate remedies in the ordinary course of law by motion and appeal to
raise this claim does not entitle him to extraordinary relief in habeas corpus to
relitigate the matter. Heddleston v. Mack, 84 Ohio St.3d 213, 702 N.E.2d 1198
(1998). Res judicata bars Cool from using habeas corpus to obtain a successive
appellate review of the same claim. State ex rel. Harsh v. Sheets, 132 Ohio St.3d
198, 2012-Ohio-2368, 970 N.E.2d 926, ¶ 1.
                                                                Judgment affirmed.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                                 __________________
        Michael E. Cool, pro se.
        Michael DeWine, Attorney General, and Maura O’Neill Jaite, Assistant
Attorney General, for appellee.
                               ______________________